SEPARATION AGREEMENT AND GENERAL RELEASE

          THIS SEPARATION AGREEMENT AND GENERAL RELEASE, dated as of April 29,
2005 (the "Agreement"), by and between CROMPTON CORPORATION, a DELAWARE
corporation (the "Company") and ROBERT W. ACKLEY (the "Executive").

          WHEREAS, the Company and the Executive have agreed that the Executive
will retire from the Company, effective April 29, 2005; and

          WHEREAS, the Executive's retirement will necessitate the Executive's
resignation as an employee and an officer the Company, and as a director and/or
officer of each subsidiary and affiliate of the Company, as applicable; and

          WHEREAS, except as otherwise set forth herein, the parties intend that
this Agreement shall set forth the terms of the Executive's retirement and
resignation and that this Agreement shall supersede all prior agreements between
the parties regarding the subject matter contained herein.

          NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth in this Agreement, the parties hereto hereby agree as
follows:

          1.          Resignation. As necessitated by his retirement, the
Executive hereby resigns from his position as Executive Vice President, Polymer
Processing Equipment of the Company and from all other positions, offices and
directorships with the Company and any of its subsidiaries or affiliates
(collectively, the "Company Group"), as identified in Attachment 1 hereto,
effective as of April 29, 2005 (the "Separation Date").

          2.          Severance Payments and Benefits. In consideration of the
covenants set forth herein and the waiver and release of claims set forth below,
and provided that the Executive does not revoke this Agreement during the
Revocation Period (as defined below), the Company shall provide the Executive
with the following severance payments and benefits:

          (a)          Severance Payments.

The Company shall pay the Executive separation pay equal to twelve months of his
base salary at the current rate of $336,060 per annum. This separation pay will
be paid in substantially equal monthly installments on the last day of each
month, commencing on the last day of the month in which the Effective Date (as
defined below) occurs and ending twelve months later (the "Severance Period").

          (b)          MIP Bonus for the calendar Year Ended December 31, 2004.
The Executive shall continue to be eligible for benefits under the Crompton
Corporation 2004 Management Incentive Plan ("2004 MIP"), the determination and
payout of any such benefits to be made in accordance with the terms and
conditions of the 2004 MIP. The Executive shall not be eligible for or entitled
to any annual bonus for the calendar year 2005, including, without limitation,
any bonus or other payment or benefit pursuant to the 2005 Crompton Corporation
Management Incentive Plan (or to any payment in lieu of any such bonus, payment
or benefit), or any prior or subsequent year.

 

          (c)          Treatment of Equity-Based Compensation.

 i.  Stock Options. The Executive may exercise any employee stock options
     granted under the equity-based compensation plans of the Company,
     including, without limitation, the 1998 Long-Term Incentive Plan (the "1998
     LTIP"), and the 1988 Long-Term Incentive Plan (the "1988 LTIP") (together
     with the individual grant documents, the "Equity Plans") that are
     outstanding, vested and unexercised as of the Separation Date, in
     accordance with the terms of the applicable Equity Plan, as set forth in
     Attachment 2 hereto; provided, that, any such stock options shall be
     converted from incentive stock options to nonqualified stock options. In
     addition, the stock options to purchase 47,500 shares of Company common
     stock granted to the Executive under the 1998 LTIP on January 21, 2003 and
     October 20, 2003, and which otherwise would not be vested as of the
     Separation Date, shall become fully vested as of the Effective Date (as
     defined below) and shall remain exercisable as identified in Attachment 2.
 ii. Restricted Stock. The restrictions on the 18,750 restricted shares granted
     to the Executive under the 1998 LTIP on January 20, 2004 and identified in
     Attachment 3 hereto shall lapse as of the Effective Date and such shares
     shall be delivered to the Executive in accordance with the original terms
     and provisions of the 1998 LTIP.

          (d)          401(k) Plan / ESOP. The Executive's participation in the
Crompton Corporation Employee Savings Plan (the "401(k) Plan") and the Crompton
Corporation Employee Stock Ownership Plan (the "ESOP") shall terminate on the
Separation Date. At the Executive's direction and in accordance with the terms
of the applicable Plan, the Company will cause the applicable Plan to distribute
an amount equal to the then current vested balance in the Executive's 401(k)
Plan account and ESOP account. Such amounts will be paid to the Executive or to
a qualified rollover account as the Executive shall elect. A statement of the
Executive's benefits under these Plans shall be provided to the Executive
separately.

          (e)          Benefit Equalization Plan. The Executive's participation
in the Crompton Corporation Benefit Equalization Plan (the "BEP") shall
terminate as of December 31, 2004. As soon as reasonably practicable following
the Separation Date, the Company will cause the BEP to pay to the Executive in
cash the balance in the Executive's BEP Account after withholding such amount as
is required to satisfy tax withholding requirements. A statement of the
Executive's benefits under this Plan shall be provided to the Executive
separately.

          (f)          Supplemental Executive Retirement Agreement. The
Executive's accrued benefit under his Supplemental Executive Retirement
Agreement ("SERA"), dated as of March 22, 1999, as amended December 27, 2003
shall be frozen and vested as of December 31, 2004. As soon as reasonably
practicable, but not later than 20 days after the Separation Date, the Company
shall pay to the Executive in cash, by wire transfer if so elected by the
Executive, $2,913,079.40, in full satisfaction and discharge of any and all
obligations the Company may have to the Executive under his SERA. In the event
that, (A) per the terms of the 2004 MIP, the Executive receives a bonus in the
first quarter of 2005 which bonus, the Company acknowledges, would be
"Compensation" paid to the Executive for calendar year 2004, as defined in the
SERA,

-2-

and (B) the inclusion of such 2004 MIP bonus into the benefit calculation
increases the SERA benefit to which the Executive is entitled pursuant to the
terms of the SERA (the "Corrected SERA Benefit"), then the Company will, within
30 days after such 2004 MIP bonus is paid to the Executive, pay to the Executive
the difference between the amount set forth in this Section 2(f) and the
Corrected SERA Benefit.

          (g)          Retiree Medical & Dental Benefits. Effective with the
first of the month following the Separation Date, the Executive shall be
eligible to participate in the Supplemental Medical and Dental Plan for
Executives of Crompton Corporation (a copy of which is attached hereto as
Attachment 4) in accordance with the terms and conditions of such Plan.

          (h)          Accrued Vacation. The Company shall pay the Executive no
later than seven (7) business days after the Separation Date, or such earlier
date as required by applicable law, for any vacation that is accrued but unused
as of the Separation Date, minus withholding and other applicable deductions.

          (i)          Financial Planning. The Company shall reimburse the
Executive for expenses actually incurred related to financial planning and tax
preparation services covering tax years 2005 through 2009, subject to a maximum
amount of $5,000 per year; provided, however, that the Executive provides the
Company with written proof of any such expenditures for which reimbursement is
sought, in accordance with the Company's then-existing expense reimbursement
policy.

          (j)          Automobile. As soon as reasonably practicable after the
Effective Date, the Company shall assign and transfer ownership to the Executive
of the Executive's current Company-provided car, free and clear of all
encumbrances. The Company shall thereafter have no further obligation for
insurance, maintenance or other expense associated with such Company car;
provided, however, that the Company shall reimburse the Executive for any
federal, state, and local income, employment or other taxes the Executive pays
as a result of such assignment and transfer.

          (k)          Home Office Equipment. The Company shall transfer
ownership to the Executive of the laptop computer and the other equipment in his
home office that was provided to the Executive by the Company; provided,
however, that the Executive shall be responsible for paying any income or other
taxes imposed in connection with such transfer.

          (l)          No Other Compensation or Benefits. Except as otherwise
specifically provided herein or as required by Section 4980B(f) of the Internal
Revenue Code of 1986, as amended (relating to "COBRA" coverage) or other
applicable law, the Executive shall not be entitled to any compensation or
benefits or to participate in any past, present or future employee benefit
programs or arrangements of any member of the Company Group (including, without
limitation, any compensation or benefits under any severance plan, program or
arrangement) on or after the Separation Date.

          3.          Return of Property. The Executive shall, on or prior to
the Separation Date, surrender to the Company any and all property of the
Company Group in the Executive's possession or under his control and all
property made available to the Executive in connection

-3-

with his employment by the Company, including, without limitation, all (i)
confidential or proprietary information concerning the Company Group or any of
its customers or operations, (ii) original and duplicate copies of all of his
work product, (iii) keys, security access codes, Company credit cards, files,
calendars, books, records, notes, notebooks, customer lists, proposals to
customers, manuals, computer programs, papers, electronically stored information
and any other magnetic and other media materials, including any duplicate
copies, as applicable, and (iv) except as set forth in Section 2(k), above,
computer equipment (including any desktop and/or laptop computers, handheld
computing devices, home systems, printers, computer disks and diskettes) and fax
machines.

          4.          Cooperation. From and after the Separation Date, the
Executive shall cooperate in all reasonable respects with the Company Group and
their respective directors, officers, attorneys and experts in connection with
the conduct of any action, proceeding, investigation or litigation involving the
Company Group, and about which the Executive may have relevant information. Such
cooperation and assistance shall be provided at a time and in a manner which is
mutually and reasonably agreeable to the Executive and the Company, and shall
include providing information and documents, submitting to depositions,
providing testimony and general cooperation to assist the Company. In providing
such cooperation and assistance, the Company shall reimburse the Executive for
his time at a daily rate of $1,500 per day, and for any out of pocket expenses
actually incurred by the Executive, in accordance with the Company's
then-existing expense reimbursement policy. To the extent the Executive desires
or requires personal representation in connection with such cooperation, or in
conjunction with any legal or other expenses he may incur because of his
employment with the Company, nothing in this Section 4 or in Section 9,
hereafter, shall prohibit him from being reimbursed for any such legal or other
expenses to the extent permitted by the indemnification provisions of the
Company's By-Laws.

          5.          Unfavorable Comments; Confidentiality of this Agreement.

          (a)          Public Comments by the Executive. Each of the Company and
the Executive agrees, as applicable, to refrain from making, directly or
indirectly, now or at any time in the future, whether in writing, orally or
electronically: (i) any derogatory comment concerning, (A) the Executive or (B)
the Company Group or any of their current or former directors, officers,
employees or shareholders, or (ii) any other comment that could reasonably be
expected to be detrimental to the business or financial prospects or reputation
of, (A) the Executive or (B) the Company Group.

          (b)          No Publications. The Executive covenants and agrees that,
for a period commencing on the Separation Date and continuing for one year
thereafter, unless he gets written permission in advance from the Company (such
permission not to be unreasonably withheld), he will refrain from publishing any
book, article or other written material involving or relating to the Company or
any other member of the Company Group, their directors, officers or employees
(any such book, article or other written material, a "Publication"), and from
collaborating in or providing any information in connection with the preparation
of a Publication that is distributed or disseminated to the general public or
any group or segment thereof, including, without limitation, any trade or
industry. It shall not be a violation of this covenant (i) if the Executive
provides information to a person whom he does not know, and has no reasonable

-4-

basis for knowing, is a journalist, reporter, author, editor, publisher or other
person involved in print or other media (each, an "Author"), unless the
Executive knows, or has a reasonable basis for knowing, that such person intends
to forward such information to an Author who uses it in a Publication involving
or relating to the Company or any other member of the Company Group, their
directors, officers or employees or (ii) if the Executive provides information
that does not involve or relate to the Company or any other member of the
Company Group, their directors, officers or employees to an Author and does not
know, and has no reasonable basis for knowing, that such Author will use such
information in a Publication involving or relating to the Company or any other
member of the Company Group, their directors, officers or employees.

          (c)          Confidentiality of this Agreement. The Executive agrees
that the terms of this Agreement (other than the fact of the Executive's
separation of employment from the Company and the date thereof) are confidential
and that the Executive may not disclose any of such terms to any other person
other than his attorney, financial or tax adviser, accountant or spouse,
provided that the Executive shall be responsible for any breach of
confidentiality by any such individual. The Executive agrees that he shall
instruct his attorney, financial and tax adviser, accountant and spouse not to
disclose such terms to any other person. The provisions of this Section 5(c)
shall not apply to any term of this Agreement that becomes available or known to
the general public through no fault of the Executive.

          (d)          Permitted Disclosure. The provisions of this Section 5
shall not preclude or restrict the Executive or the Company, as the case may be,
from making any disclosure in response to inquiries from any governmental,
regulatory or self-regulatory body or agency with jurisdiction over the
activities of the Company.

          6.           Confidentiality; Nonsolicitation.

          (a)          Confidential Information. The Executive agrees that he
will not at any time, except with the prior written consent of the Company
Group, directly or indirectly, reveal to any person, entity or other
organization (other than the Company Group or their respective employees,
officers, directors, shareholders or agents) or use for the Executive's own
benefit any information deemed to be confidential by any member of the Company
Group ("Confidential Information") relating to the assets, liabilities,
employees, goodwill, business or affairs of any member of the Company Group
including, without limitation, any information concerning past, present or
prospective customers, manufacturing processes, marketing data, or other
confidential information used by, or useful to, any member of the Company Group
and known (whether or not known with the knowledge and permission of any member
of the Company Group and whether or not at any time prior to the Executive's
employment with the Company developed, devised, or otherwise created in whole or
in part by the efforts of the Executive) to the Executive by reason of the
Executive's employment by, shareholdings in or other association with any member
of the Company Group. Notwithstanding anything in this Section 6(a) to the
contrary, in the event that the Executive becomes legally compelled to disclose
any Confidential Information, the Executive shall provide the Company with
prompt written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment

-5-

shall be accorded any such Confidential Information. For purposes of this
Section 6(a) and the entirety of Section 6 of this Agreement, the Company Group
shall be interpreted to include any successor of the Company Group or any member
thereof.

          (b)          Nonsolicitation. The Executive agrees that for a period
commencing on the Separation Date and continuing for one year thereafter (the
"Restricted Period"), the Executive shall not, without the prior written consent
of the Company, directly or indirectly, whether on his own, in association with
or on behalf of any other person, firm, corporation or other business
organization, whether as an individual proprietor or entrepreneur or as an
officer, employee, director, partner, consultant, agent, stockholder or in any
other capacity, (i) solicit, induce or attempt to solicit or induce away from
the Company Group or any member thereof, or to violate the terms of their
contracts or employment arrangements with any such entity, any person or entity
who is, or during the then most recent 12 month period was employed by or had
served as an agent or key consultant of the Company Group or any member thereof,
or (ii) solicit, induce or attempt to solicit or induce away from the Company
Group or any member thereof, or to violate the terms of their contracts or
arrangements with any such entity, any person or entity who is, or during the
then most recent 12 month period was a customer or client (or to the Executive's
knowledge or the knowledge of the public was reasonably anticipated to become a
customer or client), supplier, licensee or other business relation of the
Company Group or any member thereof. As used herein the term "indirectly" shall
include without limitation, the Executive's permitting the use of the
Executive's name by any competitor of the Company Group to induce or interfere
with any employee or business relationship of the Company Group.

          7.           Exclusive Property. The Executive confirms that all
Confidential Information is and shall remain the exclusive property of the
Company Group. All business records, papers and documents kept or made by the
Executive relating to the business of the Company Group shall be and remain the
property of the Company Group. The Executive further confirms that, on or prior
to the Separation Date, the Executive shall have surrendered to the Company all
copies and extracts of any written Confidential Information acquired or
developed by the Executive during any such employment, shareholding or
association, and that the Executive has not removed or taken from the premises
of any member of the Company Group any written Confidential Information or any
copies or extracts thereof. Subject to the terms of Section 4, the Executive
shall promptly make all disclosures, execute all instruments and papers and
perform all acts reasonably necessary to vest and confirm in the Company Group,
fully and completely, all rights created or contemplated by this Section 7.

          8.           Certain Remedies. Without intending to limit the remedies
available to the Company Group, the Executive agrees that a breach of any of the
covenants contained in this Agreement may result in material and irreparable
injury to the Company Group for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat thereof, any member of the Company Group
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Executive from engaging in activities prohibited by the covenants contained in
this Agreement or such other relief as may be required specifically to enforce
any of the covenants contained in this Agreement. Such injunctive relief in any
court shall be available to the Company Group in lieu of, or prior to or pending
determination in, any arbitration proceeding.

-6-

          9.           Release.

          (a)           In consideration of the payments and benefits provided
to the Executive under this Agreement, the Executive agrees to accept the
compensation, payments, benefits and other consideration provided for in this
Agreement in full resolution and satisfaction of, and hereby IRREVOCABLY AND
UNCONDITIONALLY RELEASES, REMISES AND FOREVER DISCHARGES the Company Group from
any and all agreements, promises, liabilities, claims, demands, rights and
entitlements of any kind whatsoever, in law or equity, whether known or unknown,
asserted or unasserted, fixed or contingent, apparent or concealed, which the
Executive, his heirs, executors, administrators, successors or assigns ever had,
now have or hereafter can, shall or may have for, upon, or by reason of any
matter, cause or thing whatsoever existing, arising or occurring at any time on
or prior to the date the Executive executes this Agreement, including, without
limitation, any and all claims arising out of or relating to the Executive's
employment, shareholding, association, service, compensation and benefits with
the Company Group and/or the termination thereof, and any and all contract
claims, benefit claims, tort claims, fraud claims, claims for bonuses,
commissions, sales credits, etc., defamation, disparagement, or other personal
injury claims, severance claims, claims related to any bonus compensation,
claims for accrued vacation pay, claims under any federal, state or municipal
wage payment, discrimination or fair employment practices law, statute or
regulation, and claims for costs, expenses and attorneys' fees with respect
thereto, except that the Company's obligations under this Agreement shall
continue in full force and effect in accordance with their terms. This release
and waiver includes, without limitation, any and all rights and claims under
Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, the Civil Rights Act of 1866 (42 U.S.C. §1981), the Employee Retirement
Income Security Act, as amended, the Federal Age Discrimination in Employment
Act, as amended (including the Older Workers Benefit Protection Act), the
Americans with Disabilities Act, the Fair Labor Standards Act, the National
Labor Relations Act, the Family and Medical Leave Act, the Connecticut Fair
Employment Practices Act, Conn. Gen. Stat. 46a-58 et seq., the Connecticut
Family and Medical Leave Act, Conn. Gen. Stat. §31-51kk et seq.; the Connecticut
Unfair Trade Practices Act, Conn. Gen. Stat. §42-110a et seq.; Connecticut wage
and hour laws, Conn. Gen. Stat. §31-58 et seq. state tort and contract laws, and
any other federal, state or local statute, ordinance, regulation, law or
constitutional provision.

          (b)           For the purpose of implementing a full and complete
release and discharge of claims, the Executive expressly acknowledges that this
Agreement is intended to include in its effect, without limitation, all the
claims described in the preceding paragraphs, whether known or unknown, apparent
or concealed, and that this Agreement contemplates the extinction of all such
claims, including claims for attorney's fees. The Executive expressly waives any
right to assert after the execution of this Agreement that any such claim,
demand, obligation, or cause of action has, through ignorance or oversight, been
omitted from the scope of this Agreement.

          (c)           For purposes of this Section 9, the term "the Company
Group" includes, individually or collectively, each respective past, present and
future direct and indirect parents, subsidiaries, affiliates, divisions,
predecessors, successors, insurers, and assigns, and each respective past,
present and future officers, directors, shareholders, representatives, agents
and employees, in their official and individual capacities, and all other
related individuals and entities, jointly and individually, and this Section 9
shall inure to the benefit of and shall be

-7-

enforceable by all such entities and individuals.

          (d)           The Executive represents and warrants that he has not
instituted, assisted or otherwise participated in connection with, any action,
complaint, claim, charge, grievance, arbitration, lawsuit, or administrative
agency proceeding, or action at law or otherwise against any member of the
Company Group, and that he has not assigned any of the claims being released
under this Section 9.

          10.           Miscellaneous.

          (a)           Entire Agreement. This Agreement sets forth the entire
agreement and understanding of the parties hereto with respect to the matters
covered hereby and, except as expressly set forth herein, supersedes and
replaces any express or implied, written or oral, prior agreement, plan or
arrangement with respect to the terms of the Executive's employment and the
termination thereof which the Executive may have had with the Company Group. All
prior and contemporaneous discussions and negotiations have been and are merged
and integrated into, and are superseded by, this Agreement with respect to the
matters contained herein.

          (b)           Modification; Amendment; Waiver. This Agreement may not
be changed orally, and no modification, amendment or waiver of any of the
provisions contained in this Agreement, nor any future representation, promise
or condition in connection with the subject matter of this Agreement shall be
binding upon any party hereto unless made in writing and signed by such party.

          (c)           No Admission of Wrongdoing. Nothing contained in this
Agreement shall be deemed to constitute an admission or evidence of any
wrongdoing or liability on the part of the Company Group, nor of any violation
of any federal, state or municipal statute, regulation or principle of common
law or equity. The Company Group expressly denies any wrongdoing of any kind in
regard to the Executive's employment or termination.

          (d)           Withholding Taxes. Any payments made or benefits
provided to the Executive under this Agreement shall be reduced by any
applicable withholding taxes.

          (e)           Sufficiency of Consideration. The Executive understands
and agrees that he is receiving compensation, payments and/or benefits under
this Agreement which are in excess of those to which he is entitled from the
Company Group, and that such compensation, payments and/or benefits are being
provided to him in consideration for his acceptance and execution of and
compliance with, and in reliance upon his representations in, this Agreement,
and the Executive acknowledges that such consideration is adequate and
satisfactory to him.

          (f)           Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Connecticut, without
giving effect to the conflicts of laws principles thereof.

          (g)           Waiver. The failure of any party to this Agreement to
enforce any of its terms, provisions or covenants shall not be construed as a
waiver of the same or of the right of such party to enforce the same. Waiver by
any party hereto of any breach or default by another

-8-

party of any term or provision of this Agreement shall not operate as a waiver
of any other breach or default.

          (h)           Severability. In the event that any one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Agreement shall not in any way be affected or impaired thereby. Moreover, if any
one or more of the provisions contained in this Agreement shall be held to be
excessively broad as to duration, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable law.

          (i)           Notices. Any notices required or made pursuant to this
Agreement shall be in writing and shall be deemed to have been given when
delivered or mailed by United States certified mail, return receipt requested,
postage prepaid, as follows:

if to Robert W. Ackley:

if to the Company:

Crompton Corporation

199 Benson Road

Middlebury, CT 06749

ATTN.: General Counsel

or to such other address as either party may furnish to the other in writing in
accordance with this Section 10(i). Notices of change of address shall be
effective only upon receipt.

          (j)           Descriptive Headings. The paragraph headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

          (k)           Counterparts. This Agreement may be executed in one or
more counterparts, which, together, shall constitute one and the same agreement.

          (l)           Successors and Assigns. Except as otherwise provided
herein, this Agreement shall inure to the benefit of and shall be binding upon
(i) the Company, its successors and assigns, and any company with which the
Company may merge or consolidate or to which the Company may sell all or
substantially all of its assets and (ii) the Executive and the Executive's
executors, administrators, heirs and legal representatives. The Executive may
not sell or otherwise assign his rights, obligations, or benefits under this
Agreement and any attempt to do so shall be void.

          (m)           Litigation. The parties shall use their best efforts and
good faith to settle all disputes by amicable negotiations. Any judicial
proceeding brought against any of the parties to this Agreement or any dispute
arising out of this Agreement or any matter related hereto may be brought in the
courts of the State of Connecticut or in the United States District Court for
the State of Connecticut, and, by execution and delivery of this Agreement, each
of the parties to this

-9-

Agreement accepts the jurisdiction of said courts. Each of the Executive and the
Company also agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court or forum. Each of the Executive
and the Company waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of the other party with respect thereto. Each
party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by a suit on the judgment or in any other
manner provided by law or at equity. For purposes of this Agreement, a "final
judgment" shall mean a judgment that cannot be appealed or is not appealed in
the applicable time period.

          11.           Execution and Return; Revocation. This Agreement must
not be executed by the Executive prior to the Separation Date, and must be
returned to the Company's Vice President, Human Resources not later than the
21st day following the Separation Date. This Agreement may be revoked by the
Executive within the seven (7)-day period commencing on the date the Executive
signs this Agreement (the "Revocation Period"). No such revocation by the
Executive shall be effective unless it is in writing, signed by the Executive
and received by the Company's Vice President, Human Resources prior to the
expiration of the Revocation Period. In the event of any such revocation by the
Executive, all obligations of the Company under this Agreement shall terminate
and be of no further force and effect as of the date of such revocation. Because
this Agreement affects the Executive's legal rights, (including his rights under
the Age Discrimination in Employment Act of 1967, and the Older Workers Benefit
Protection Act, each as amended, the Executive should and hereby is advised to
consult with an attorney prior to signing this Agreement.

          12.           Effective Date of Agreement. This Agreement shall not
become effective until the day following the last day of the Revocation Period
(the "Effective Date"). In the event that the Executive fails to execute this
Agreement in its entirety and without modification and return this Agreement on
a timely basis, or the Executive so executes, but then elects to revoke this
Agreement within the Revocation Period, this Agreement will be of no force or
effect, and neither the Executive or the Company Group will have any rights or
obligations hereunder.

          13.           Compliance with Laws. The Company reserves the right to
modify the terms of this Agreement, including the form and timing of any payment
or benefit, as necessary to comply with all applicable laws, including, without
limitation, the American Jobs Creation Act of 2004.

                         IN WITNESS WHEREOF, the Company has executed this
Agreement as of the date first set forth above and the Executive has executed
this Agreement as of the date set forth below.

CROMPTON CORPORATION

By:

Name:

Title:



-10-



BY SIGNING THIS AGREEMENT, THE EXECUTIVE ACKNOWLEDGES AND AFFIRMS THAT: (1) HE
IS COMPETENT; (2) HE WAS AFFORDED A REASONABLE TIME PERIOD OF NOT LESS THAN 21
DAYS TO REVIEW AND CONSIDER THIS AGREEMENT AND HAS BEEN ADVISED TO DO SO WITH AN
ATTORNEY OF HIS CHOICE; (3) HE HAS READ AND UNDERSTANDS AND ACCEPTS THIS
DOCUMENT AS FULLY AND FINALLY RESOLVING, WAIVING AND RELEASING ANY AND ALL
CLAIMS AND RIGHTS WHICH HE MAY HAVE AGAINST THE COMPANY GROUP (AS DEFINED
ABOVE), INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS AND RIGHTS UNDER THE
FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT; (4) NO PROMISES OR INDUCEMENTS
HAVE BEEN MADE TO HIM EXCEPT AS SET FORTH IN THIS AGREEMENT; AND (5) HE HAS
SIGNED THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY, INTENDING TO BE LEGALLY
BOUND BY ITS TERMS.

ACCEPTED AND AGREED:



ROBERT W. ACKLEY

Date:

STATE OF _____________________)

.:ss

COUNTY OF ____________________)

On this ___ day of _______________(month), ___________(year), before me
personally came _____________________________, to me known, and known to me to
be the person described in, and who executed, the foregoing Agreement, and who
duly acknowledged to me that he executed the same.

__________________________________

-11-



ATTACHMENT 1



 

 

Company Name

Manager's Title



Crompton Corporation Executive Vice President Polymer Processing Equipment

Davis-Standard Corporation President

Davis-Standard Ltd. Director

D-S Brookes Ltd. Director

Davis-Standard GmbH Advisory Board Member and Advisory Board-Chairman

Davis-Standard (Deutschland) GmbH Managing Director and Advisory
Director-Chairman

-12-

ATTACHMENT 2



 

 

ROBERT W. ACKLEY

OPTIONS SUMMARY AS OF 4/29/2005





















































TOTAL







TOTAL



TOTAL







GRANT



GRANTED







VESTED



UNVESTED







DATE



SHARES



FMV$



SHARES



SHARES



EXPIRES



























10/18/1995



18,808



13.0000



18,808







11/17/2005



10/18/1995



7,692



13.0000



7,692







10/17/2005



8/21/1996



72,416



14.5000



72,416







9/20/2006



8/21/1996



27,584



14.5000



27,584







8/20/2006



10/16/1996



20,000



16.8750



20,000







11/15/2006



10/7/1997



20,000



26.4063



20,000







11/6/2007



10/14/1998



50,000



14.3438



50,000







11/13/2008



10/19/1999



100,000



8.3438



88,015







4/28/2008



10/31/2000



75,000



8.1563



75,000







4/28/2008



10/23/2001



60,000



7.9200



47,374







4/28/2010



10/22/2002



40,000



7.2500



26,207







4/28/2010



10/20/2003



45,000



5.8500



22,500



22,500



4/28/2010



1/21/2003



75,000



6.3800



34,327



25,000



4/28/2010

 

 

 





























 







 



 







TOTAL



611,500







509,923



47,500































-13-



ATTACHMENT 3



 

ROBERT W. ACKLEY

RESTRICTED SHARES SUMMARY





















































GRANT



SHARES



SHARES



SHARES



GRANT









DATE



AWARDED



ISSUED



OUTSTANDING



TYPE



PLAN ID































1/1/1989



54,000



43,200



10,800



RSA



88L1

 





1/22/1990



27,000







27,000



RSA



88L0



Plus dividends

1/1/1992



16,270



12,199



4,071



RSA



88L2





1/23/1996



56,000



42,000



14,000



RSA



88L4





1/20/2004



25,000



6,250



18,750



RSA



98L9



6,250 Vest 1/20/2006

12,500 Vest 1/20/2007





178,270



97,399



80,871









































-14-



ATTACHMENT 4



SUPPLEMENTAL MEDICAL AND DENTAL PLAN FOR EXECUTIVES OF CROMPTON CORPORATION



Who is Eligible:

Current executives of Crompton Corporation who are in the following positions:

Chairman, President and Chief Executive Officer

Sr. VP and Chief Financial Officer

Sr. VP and General Counsel

Sr. VP Organization and Administration

Sr. VP Strategy & Development

Executive VP Polymer Processing Equipment

Executive VP Performance Chemicals & Elastomers

Regional VP, Europe, Africa & Middle East



          This plan covers these executives while actively employed and when
retired along with their eligible dependents. No new participants will be added
to this program after incumbent retires.

Supplemental Medical:

          Active Status: The Plan covers any out of pocket medical expenses not
paid under the Crompton Corporation Medical Expense Plan to a maximum of $20,000
per calendar year per person. Items covered are deductibles, co-insurance and
non-covered items under the terms of the Plan.

          Retired Status: Upon retirement as approved by the company or at
retirement at age 62, the Plan will provide continued coverage as under the
Crompton Corporation Medical Expense Plan until the participant is Medicare
eligible. The Plan will also cover out of pocket expenses not paid under the
continued Crompton Corporation Medical Expense Plan. At the time the participant
becomes Medicare eligible, the participant must enroll in Medicare and the
Supplemental Plan will cover medical expenses not paid by Medicare to a maximum
of $20,000 per calendar year per person.

Supplemental Dental:

          Active Status: The Plan covers expenses not paid by the Crompton
Corporation Dental Assistance Plan up to a maximum of $2,500 per calendar year
per person.

          Retired Status: Upon retirement as approved by the company or at
retirement at age 62, the Plan will provide continued coverage as under the
Crompton Corporation Dental Expense Plan until the participant is Medicare
eligible. The Plan will also cover out of pocket expenses not paid under the
continued Crompton Corporation Dental Expense Plan. At the time the participant
becomes Medicare eligible, the participant must enroll in Medicare and the
Supplemental Plan will cover dental expenses not paid by Medicare to a maximum
of $2,500 per calendar year per person.

 

-15-

